       Case: 3:20-cv-00117-JMV Doc #: 28 Filed: 04/16/21 1 of 1 PageID #: 1133


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

LORIE BLOCK ROBERTS                                                              PLAINTIFF

v.                                            CIVIL ACTION NO.: 3:20-cv-117-JMV

COMMISSIONER OF SOCIAL SECURITY                                                 DEFENDANT



                                    FINAL JUDGMENT

        Consistent with the Memorandum Opinion [27] entered today, the final decision of the

Commissioner of the Social Security Administration is AFFIRMED, and the clerk is directed to

close this case.

        SO ORDERED AND ADJUDGED this, the 16th day of April, 2021.



                                            /s/ Jane M. Virden
                                            U.S. MAGISTRATE JUDGE
